Citation Nr: 0711071	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  97-33 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right ankle sprain with degenerative changes, currently rated 
as 10 percent disabling.  

2.  Entitlement to an evaluation in excess of 0 percent for 
maxillary sinusitis before October 7, 1996.  

3.  Entitlement to an increased evaluation for maxillary 
sinusitis, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from August 1966 to April 
1972, and from June 1983 to May 1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in November 2005, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  Residuals of a right ankle sprain with degenerative 
changes are manifested by no more than moderate symptoms, to 
include limitation of motion.  

2.  There has been no significant change in maxillary 
sinusitis during the appeal period.  

3.  Maxillary sinusitis is manifest by moderate symptoms, 
with three to six non-incapacitating episodes characterized 
by pain, and discharge.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ankle sprain have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).

2.  A 10 disability evaluation for maxillary sinusitis is 
warranted effective June 1, 1992.  38 U.S.C.A. §§ 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.97, Diagnostic Code 6513 
(1996 & 2006).

3.  The criteria for an evaluation in excess of 10 percent 
for maxillary sinusitis have not been met.  38 U.S.C.A. §§ 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.97, Diagnostic 
Code 6513 (1996 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in September 2006 which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the increased ratings are 
being denied, so that matter is moot with no prejudicial 
error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in February 2006.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the AOJ essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence VA 
would seek to provide; (3) informing the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the AOJ of any 
information or evidence the veteran wanted the AOJ to obtain 
and requesting that the veteran provide copies of any private 
treatment records in the his possession that pertained to the 
claims.

The notice of the VCAA did not predate initial adjudication 
of the claims.  However, the claimant was provided notice 
which was adequate.  Following the notice, a document issued 
in September 2006 constituted subsequent process.  The 
claimant has not shown how the error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).   

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The veteran had 
competent representation and opportunity for a hearing.  The 
record shows that the veteran was able to meaningfully 
participate in the adjudication of the claims.  Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the AOJ must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

The standard range of motion of the ankle is from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2006).  A 20 percent evaluation is 
warranted for marked limitation of motion.  38 C.F.R. § 
4.71a, 



Diagnostic Code 5271 (2006).  A 10 percent evaluation is 
warranted for moderate limitation of motion.  Id.  

Prior to October 7, 1996, under 38 C.F.R. § 4.97, Diagnostic 
Code 6513-6514, sinusitis warranted a noncompensable rating 
with X-ray manifestations only, with mild or occasional 
symptoms.  A 10 percent disability evaluation was warranted 
when symptoms are moderate with discharge or crusting or 
scabbing and infrequent headaches.  A 30 percent disability 
evaluation was warranted for severe symptoms with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge, or crusting reflecting purulence.  A 50 
percent disability evaluation was warranted for postoperative 
chronic osteomyelitis requiring repeated curettage or severe 
symptoms after repeated operations.

From October 7, 1996, under Diagnostic Code 6513, a 
noncompensable evaluation is assigned for sinusitis that is 
detected by an x-ray only.  A 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

I.  Right Ankle

The veteran has appealed an initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1998).  Based on the 
evidence, the Board concludes that the condition has not 
significantly changed during the appeal period and that a 
uniform rating is warranted.  

The veteran's right ankle disability is currently rated as 10 
percent disabling under Diagnostic Code 5271.  A higher 
rating under this Diagnostic Code is not warranted, as the 
evidence establishes that there is no marked limitation of 
motion of the right ankle.  Rather, the objective medical 
evidence establishes that degree of impairment due to the 
right ankle has at no time during the appeal been more than 
moderate.  

On VA examination in May 1993, the veteran's gait was noted 
to be even, without abnormality.  Tenderness to palpation of 
the right ankle was specifically noted to be moderate.  Right 
ankle plantar flexion was to 50 degrees.  While the diagnosis 
entered was right ankle tendinitis with moderate range of 
motion deficit to dorsiflexion, actual right ankle 
dorsiflexion was noted to be to 20 degrees.  The Board notes 
that the finding of a moderate deficit to dorsiflexion 
appears to be related to the left ankle, at 10 degrees of 
dorsiflexion, rather than the right.  Regardless, the 
objective findings in regard to the right ankle range of 
motion clearly support no more than a 10 percent evaluation.  
In that regard, the Board notes that on VA examination in 
January 1994, heel-to-toe roll in the right foot and ankle 
was noted to be only mildly diminished, the examiner 
specifically stated that the finding of dorsiflexion to 10 
degrees and plantar flexion to 25 degrees represented 
moderately decreased range of motion.  

On VA examination in June 2000, the examiner specifically 
stated that there were no physical findings of pathology, and 
that range of motion deficits were mild to moderate.  
Similarly, on VA examination in July 2006, pedal flexion of 
the right ankle was to 40 degrees and dorsiflexion was in a 
neutral position.  

The Board has considered the provisions of DeLuca v Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R.38 C.F.R. § 4.59.  The July 
2006 VA examination report notes that repeated dorsiflexion 
and pedal flexion produced no significant change in either 
the range of motion or the speed with which the 
flexion/extension occurred.  Pain was noted to be the only 
limiting factor, and only with pedal flexion past 40 degrees.  
There was no slowing of motion, awkward, or increased motion 
with repetitive flexion or extension of the right ankle.  
Strength of the dorsiflexors of the right foot was 4/5 and 
strength of the pedal flexors of the right ankle was 3+/5.  
The examiner specifically stated that that there was no 
additional disability with repetitive flexion and extension, 
with and without resistance.  While the examination report 
notes decreased strength versus resistance with repetitive 
motion, the examiner stated that it would be mere speculation 
to gauge additional disability due to pain flare-ups.  No 
instability and no laxity of musculature were noted.  X-ray 
examination of the right ankle was normal.  The diagnosis was 
chronic arthralgia of the right ankle without x-ray evidence 
of significant degenerative joint disease.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board has accorded the objective 
medical findings more probative value in regard to the degree 
of impairment due to the right ankle disability.  Such is far 
more probative than the veteran's lay assertions.  

The Board also notes that as there is no ankylosis of the 
ankle, malunion of the os calcis or astragalus, or 
astragalectomy, a higher rating is not warranted under any of 
the other diagnostic codes applicable to ankle disorders.  

The Board notes that the June 2000 VA joints examination 
report notes the veteran worked less than 40 hours per week 
due to his disabilities, to include an ankle disability.  The 
Board notes that the 10 percent disability evaluation 
assigned contemplates impairment in earning capacity, 
including loss of time from exacerbations.  38 C.F.R. § 4.1 
(2006).  Thus, the Board finds a higher evaluation is not 
warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied. 

II.  Maxillary Sinusitis

The Board notes that this appeal has been ongoing since 1994, 
and thus, the claim must be considered from a longitudinal 
perspective.  The veteran has appealed an initial evaluation.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  Based on the 
evidence, the Board concludes that the condition has not 
significantly changed during the appeal period and and that a 
uniform 10 percent rating is warranted.  Although the 
regulatory criteria were revised in October 1996, there is 
nothing in the record in this particular case establishing 
that a staged rating was warranted.  Therefore, based upon 
the objective evidence of record, a uniform rating is herein 
assigned, based on the theory of stabilization of ratings.  
38 C.F.R. § 3.344.  In that regard, the Board notes that the 
old rating criteria for sinusitis require moderate symptoms, 
with discharge or crusting or scabbing, infrequent headaches 
for a 10 percent rating and the new criteria requires one to 
two incapacitating episodes per year requiring prolonged 
antibiotic treatment or three to six non-incapacitating 
episodes characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97 (1996); 38 C.F.R. § 
4.97 (2006).  

In this case the Board finds a uniform 10 percent evaluation 
is supportable.  On VA examination in May 1993, the veteran 
complained of drainage and blockage and was noted to be 
mildly congested.  The sinus of the right maxillary area was 
tender to palpation and the right maxillary sinus was unable 
to be illuminated.  A June 2000 VA examination report 
reflects complaints of regular, recurrent frontal and 
supramaxillary sinus problems and inflammatory pain.  X-ray 
examination was noted to show evidence of chronic maxillary 
sinusitis.  On VA examination in July 2006, the veteran 
complained of episodes of sinusitis two to three times per 
year.  The impression of x-ray examination was muscosal 
thickening involving all of the paranasal sinuses, greater in 
the right ethmoid and inferior maxillary sinuses.  Mild 
mucosal thickening partially opacified in the right 
osteomeatal unit was noted.  The diagnosis was chronic, 
recurrent maxillary sinusitis.  The Board notes that while 
nearly complete obstruction of the right nares was noted, 
such was due to septal deviation.  The veteran is not service 
connected for septal deviation.  

The evidence shows a higher evaluation for sinusitis is not 
warranted.  On VA examination in May 1993, congestion was 
noted to be mild and productive of clear discharge.  A June 
2000 VA examination report notes no antibiotic treatment.  
Percussion over the frontal and maxillary sinuses occasioned 
only mild pain.  The July 2006 VA examination report notes no 
history of incapacitating episodes due to sinusitis.  No 
maxillary tenderness to percussion was noted.  X-ray 
examination noted mucosal thickening was mild and no air 
fluid levels were noted.  

In sum, a uniform 10 percent rating is warranted, and the 
preponderance of the evidence is against a rating in excess 
of 10 percent for maxillary sinusitis, and there is no doubt 
to be resolved.  Consequently, a uniform rating is granted, 
and a rating in excess of 10 percent is denied.  

III.  Extraschedular Consideration

Lastly, the Board does not find that a referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006) is in order.  
The evidence in this case fails to show that residuals of a 
right ankle sprain with degenerative changes or maxillary 
sinusitis cause a marked interference with his employment, or 
that such have in the past or now require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  The evidence 
reflects that the veteran has been employed.  While the 
veteran claims that he is unable to work a full 40 hours per 
week, there is no competent evidence of marked interference 
with his employment.  Consequently, the Board finds that a 
referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 10 percent for residuals of a right 
ankle sprain with degenerative changes is denied.  

A 10 percent evaluation for maxillary sinusitis is granted, 
effective June 1, 1992, subject to controlling regulations 
applicable to the payment of monetary benefits.

A rating in excess of 10 percent for maxillary sinusitis is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


